             Case 1:19-cv-02443-RDM Document 76 Filed 09/01/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and
 JULIA SHEKETOFF,

      Plaintiffs,                                            Case No. 1:19-cv-02443-RDM

             v.

 JONES DAY, STEPHEN J. BROGAN,
 BETH HEIFETZ, and JOHN DOES 1-10,

      Defendants.


                       MOTION FOR LEAVE TO FILE SURREPLY
                     IN SUPPORT OF DISCOVERY ON LOST WAGES

        Jones Day’s reply in this discovery dispute raises many new factual and legal arguments.

While Plaintiffs do not seek to protract this briefing with a rebuttal of all of those forfeited points,

Plaintiffs propose to file a short surreply addressing one of Jones Day’s brand-new arguments: that

the Court hold now that Mark cannot recover lost wages beyond 2022—and cannot recover front

pay at all                                                                                   . Because

Jones Day’s newly proposed course, if followed, would be practically dispositive of this action

from an economic perspective, Plaintiffs respectfully request that the Court consider their proposed

surreply. (Defendants’ counsel declined to consent to this motion.)


 /s/ Julia Sheketoff                                        /s/ Mark Savignac
 Julia Sheketoff (pro se)                                   Mark C. Savignac (pro se)
 2207 Combes Street                                         2207 Combes Street
 Urbana, IL 61801                                           Urbana, IL 61801
 (202) 567-7195                                             (217) 714-3803
 sheketoff@gmail.com                                        marksavignac@gmail.com
 D.C. Bar No. 1030225                                       D.C. Bar No. 995367

 September 1, 2021
